SULLIVAN, Chief Judge
(concurring):
I join my Brother, Judge Cox, in reversing the decision below affirming the sentence of imprisonment and the reduction to pay grade E-l for nonpayment of the adjudged fine. See generally United States v. Dukes, 5 MJ 71 (CMA 1978).
I additionally note that the officer who had been Chief of Criminal Law of the 5th Infantry Division at the time charges were preferred sat as the post-trial hearing officer in this case. Admittedly, defense counsel was informed of this fact and declined to object. However, I am not convinced that this officer was qualified to act as “a sentencing court” in the sense intended in Bearden v. Georgia, 461 U.S. 660, 672, 103 S.Ct. 2064, 2072, 76 L.Ed.2d 221 (1983), and it appears to me that plain error occurred. See United States v. Lynch, 13 MJ 394, 396-97 (CMA 1982); cf. United States v. Marsh, 21 MJ 445, 448 (CMA), cert. denied, 479 U.S. 1016, 107 S.Ct. 666, 93 L.Ed.2d 719 (1986).
In this regard, I would add the following comments: If our system of military justice is to be viewed as fair and unbiased, care must be taken to insure that those who sit in judgment, even at a post-trial hearing such as the one in the instant case, be viewed as neutral, fair, and unbiased. There must be a “level playing field” at all stages of the United States military justice process. If a United States District Judge allowed the United States Attorney in his District to conduct a factfinding hearing on a post-trial sentencing matter, the conflict of interest would be apparent to all members of the bar. So, too, in the military, conflicts of interest must be avoided. A judge should recuse himself if his sitting would cause even the perception of unfairness in the case. Commanders, counsel, judges, and even Congress must be ever vigilant to rid our system of any conflicts of interest which undermine the excellent system of justice that the American military is privileged to have. See generally United States v. Hagen, 25 MJ 78, 86 (CMA 1987) (Sullivan, J., concurring), cert. denied, 484 U.S. 1060, 108 S.Ct. 1015, 98 L.Ed.2d 981 (1988).